DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Chinese Application PCT/CN2018/091792 filed on June 19th, 2018).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 20th, 2021; October 18th, 2021; December 15th, 2021; February 26th, 2022; May 20th, 2022; July 28th, 2022 were filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2600”, “2602”, “2604” and “2606” [Figure 26].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “IBC” (Intra Block Copy) [Claims 1, 12, and 20], “different” MV precision sets [Claims 4, 5, 6, 16 and 17], and index for signaling the MV precision [Claims 7 and 18], and “decoder” [Claim 11] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figure 27 is not described in the Detailed Description nor are the elements / blocks described as well in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
a) The acronym “MVD” is not defined in the title making the title not descriptive.
b) In Paragraph 46, the version of HEVC being referred to is unclear and further is not necessarily related to the standards cited in the IDS.
c) In Paragraph 50, subfigures 4A and 4B are not described.
d) In Paragraph 56, the acronym “AMVP” is not defined on first use.
e) In Paragraph 64, the acronym “QTBT” is not defined on first use.
f) In Paragraph 97, the acronym (or syntax element / value) “AF_MERGE” is not defined upon first use.
g) In Paragraph 100, the acronym “FRUC” is not defined on first use.
h) In Paragraph 103, the values / variables W, H, and N are not defined on first use.
i) In Paragraph 103 line 3, equation 16 is mentioned, but the equation numbered is “3” in the Paragraph.
j) In Paragraphs 92, 129, and throughout (see at alternatively equations 2, 9 and 10), the clip3() function is not defined or described as to how the inputs are treated as well as the “?” operator
k) In Paragraph 131 and throughout, the pseudocode usage of “otherwise” should read as --else-- as commonly understood to one of ordinary skill in the art for clarity.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note: In the interest of brevity, the Examiner will not cite / notate or necessarily comment on identical or very similar limitations in the analysis.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14, 18, 20, and 22 of the Patent from US Application 16/940,959 (claims allowed on February 25th, 2022 and are the claims used in this Rejection).
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Pending Application
Patent from US Application 16/940,959
Claims allowed on February 25th, 2022
Claim 1) A method of video processing, comprising:

determining a coding mode of a current block, wherein the coding mode of the current  block is an affine mode or an intra-block copy (IBC) mode;

determining, for motion information of the current block, a motion precision from a motion precision set comprising multiple motion precisions;

wherein the motion precision set is based on the coding mode; and









performing a conversion between the current block and a bitstream using the determined mode and the determined motion precision.

[The Patented “coding” steps and subsequent “wherein” limitations are within the scope thus render obvious the pending “performing” limitation as would be recognized by one of ordinary skill in the art.]
Claim 1) A method of video processing, comprising:

determining a coding mode of a current block, wherein the coding mode of the current block is an affine mode or an intra-block copy (IBC) mode;

determining, for motion information of the current block, a motion precision from a motion precision set comprising multiple motion precisions;

wherein the motion precision set is based on the coding mode,

wherein the motion precision set for blocks coded with the affine mode is different from that for blocks coded with the IBC mode, the motion precision set for blocks coded with the affine mode is different from that for blocks coded with a non-affine mode and the motion precision set for blocks coded with the IBC mode is different from that for blocks coded with a non-IBC mode; and

coding the current block using the determined mode and the determined motion precision,

wherein the motion precision set for blocks coded with the affine mode comprises only 1/16-pel, 1/4-pel and 1-pel, wherein 1/16-pel is a precision of motion vectors stored for prediction of other blocks than the current block; and

wherein responsive to the coding mode of the current block being the affine mode, a coding tool is disabled, wherein the coding tool is used for bi-prediction with a motion vector from a previous reference picture and another motion vector from a future reference picture to refine the motion vectors.
Claim 2) The method of claim 1, wherein the motion information comprises at least one of a motion vector difference (MVD), a motion vector predictor (MVP), or a motion vector (MV).
Claim 2) The method of claim 1, wherein the motion information comprises at least one of a motion vector difference (MVD), a motion vector predictor (MVP), or a motion vector (MV).
Claim 3) The method of claim 1, wherein motion precision set corresponds at least one of a precision set of MVDs, a precision set of MVPs, or a precision set of MVs.
Claim 3) The method of claim 1, wherein motion precision set corresponds at least one of a precision set of MVDs, a precision set of MVPs, or a precision set of MVs.
Claim 4) The method of claim 1,



wherein
the motion precision set for blocks coded with the affine mode is different from that for blocks coded with a non-affine mode.
Claim 1) [Relevant portions]
wherein the motion precision set for blocks coded with the affine mode is different from that for blocks coded with the IBC mode,

the motion precision set for blocks coded with the affine mode is different from that for blocks coded with a non-affine mode
and
the motion precision set for blocks coded with the IBC mode is different from that for blocks coded with a non-IBC mode;
Claim 5) The method of claim 1,







wherein
the motion precision set for blocks coded with the IBC mode is different from that for blocks coded with a non-IBC mode.
Claim 1) [Relevant portions]
wherein the motion precision set for blocks coded with the affine mode is different from that for blocks coded with the IBC mode,

the motion precision set for blocks coded with the affine mode is different from that for blocks coded with a non-affine mode
and
the motion precision set for blocks coded with the IBC mode is different from that for blocks coded with a non-IBC mode;
Claim 6) The method of claim 1,
wherein the motion precision set for blocks coded with the affine mode is different from that for blocks coded with the IBC mode.
Claim 1) [Relevant portions]
wherein the motion precision set for blocks coded with the affine mode is different from that for blocks coded with the IBC mode,

the motion precision set for blocks coded with the affine mode is different from that for blocks coded with a non-affine mode
and
the motion precision set for blocks coded with the IBC mode is different from that for blocks coded with a non-IBC mode;
Claim 7) The method of claim 1, wherein determining, for motion information of the current block, a motion precision from a set of allowed multiple motion precisions comprises:

determining, based on a signaled motion precision index, the motion precision from the motion precision set.
Claim 7) The method of claim 1, wherein determining, for motion information of the current block, a motion precision from a set of allowed multiple motion precisions comprises:

determining, based on a signaled motion precision index, the motion precision from the motion precision set.
Claim 8) The method of claim 1, wherein the motion precision set comprises at least one of 6-pel resolution, 4-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, or 1/4-pel resolution.
Claim 8) The method of claim 1, wherein the motion precision set for non-affine modes comprises at least one of 6-pel resolution, 4-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, 1/4-pel resolution.

Claim 1) [Relevant portion only]
wherein the motion precision set for blocks coded with the affine mode comprises only 1/16-pel, 1/4-pel and 1-pel, wherein 1/16-pel is a precision of motion vectors stored for prediction of other blocks than the current block; and
Claim 9) The method of claim 1, wherein the motion precision set comprises at least one of 4-pel resolution, 3-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, or 1/4-pel resolution.
Claim 9) The method of claim 1, wherein the motion precision set for non-affine modes comprises at least one of 4-pel resolution, 3-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, 1/4-pel resolution.

Claim 1) [Relevant portion only]
wherein the motion precision set for blocks coded with the affine mode comprises only 1/16-pel, 1/4-pel and 1-pel, wherein 1/16-pel is a precision of motion vectors stored for prediction of other blocks than the current block; and
Claim 10) The method of claim 1, wherein the conversion comprises:

decoding the current block from a video bitstream.
Claim 10) The method of claim 1, wherein the coding comprises:

decoding the current block from a video bitstream.
Claim 11) The method of claim 1, wherein the conversion comprises:

encoding the current block into a video bitstream.
Claim 11) The method of claim 1, wherein the coding comprises:

encoding the current block into a video bitstream.
Claim 12) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 12) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 13) See claim 2 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 13) See claim 2 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 14) See claim 3 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 14) See claim 3 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 15) See claim 4 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 12) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 16) See claim 5 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 12) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 17) See claim 6 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 12) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 18) See claim 7 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 18) See claim 7 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 19) See claim 1 which is the method steps performed by the claimed program for similar analysis.
Claim 20) See claim 1 which is the method steps performed by the claimed program for similar analysis.
Claim 20) See claim 1 which is the method steps performed by the claimed CRM for similar analysis.
Claim 22) See claim 1 which is the method steps performed by the claimed CRM for similar analysis.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the patented claims as being within the scope of the pending claims and thus rendering the pending claims obvious.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 – 6, 15 – 17, and 19 – 20 of U.S. Patent No. #11,265,573 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Pending Application
US Patent #11,265,573 B2
Published Claims
Claim 1) A method of video processing, comprising:

determining a coding mode of a current block, wherein the coding mode of the current block is an affine mode or an intra-block copy (IBC) mode;

determining, for motion information of the current block, a motion precision from a motion precision set comprising multiple motion precisions;

wherein the motion precision set is based on the coding mode; and







performing a conversion between the current block and a bitstream using the determined mode and the determined motion precision.

[The Patented “coding” steps and subsequent “wherein” limitations are within the scope thus render obvious the pending “performing” limitation as would be recognized by one of ordinary skill in the art.  Further one or ordinary skill in the art would ordinarily recognize IBC as a non-affine mode, however IBC may use affine models to describe the motion vectors within the same block.  Thus, the scope of the Patented claim renders obvious the pending claims to one of ordinary skill in the art.]
Claim 1) A method of processing video data, comprising:

determining that a mode of a current block of a video is one of an affine inter mode or a non-affine inter mode;


determining, for motion information of the current block, a motion precision from a set of allowed multiple motion precisions;

wherein the set of allowed multiple motion precisions is based on whether the current block is coded with the affine inter mode or the non-affine inter mode,
and
the set of allowed multiple motion precisions for blocks coded with the affine inter mode is different from the set of allowed multiple motion precisions for blocks coded with the non-affine inter mode; and

coding the current block using the determined mode and the determined motion precision, wherein one or multiple syntax elements are used to indicate the motion precision in the set of allowed multiple motion vector difference (MVD) precisions for blocks coded with the affine inter mode, and the same one or multiple syntax elements are used to indicate the motion precision in the set of allowed multiple MVD precisions for blocks coded with non-affine inter mode.
Claim 2) The method of claim 1, wherein the motion information comprises at least one of a motion vector difference (MVD), a motion vector predictor (MVP), or a motion vector (MV).
Claim 14) The method of claim 1, wherein the motion information comprises at least one of a motion vector difference (MVD), motion vector predictor (MVP) and motion vector (MV) of the current block.
Claim 3) The method of claim 1, wherein motion precision set corresponds at least one of a precision set of MVDs, a precision set of MVPs, or a precision set of MVs.

[One of ordinary skill in the art would understand the Patented claims use of the motion precision set to affect motion vector / motion information recited in claim 14 where the combination renders obvious pending claim 3.]
Claim 1) [Relevant portion]
coding the current block using the determined mode and the determined motion precision, wherein one or multiple syntax elements are used to indicate the motion precision in the set of allowed multiple motion vector difference (MVD) precisions for blocks coded with the affine inter mode, and the same one or multiple syntax elements are used to indicate the motion precision in the set of allowed multiple MVD precisions for blocks coded with non-affine inter mode.

Claim 14) The method of claim 1, wherein the motion information comprises at least one of a motion vector difference (MVD), motion vector predictor (MVP) and motion vector (MV) of the current block.
Claim 4) The method of claim 1,
wherein the motion precision set for blocks coded with the affine mode is different from that for blocks coded with a non-affine mode.
Claim 1) [Relevant portion]
the set of allowed multiple motion precisions for blocks coded with the affine inter mode is different from the set of allowed multiple motion precisions for blocks coded with the non-affine inter mode; and

Claim 5) The method of claim 1,
wherein the motion precision set for blocks coded with the IBC mode is different from that for blocks coded with a non-IBC mode.

[One of ordinary skill in the art would regard IBC as the Patented non-affine mode and the non-IBC mode as the Patented affine mode thus the claims are obvious variants.]
Claim 1) [Relevant portion]
the set of allowed multiple motion precisions for blocks coded with the affine inter mode is different from the set of allowed multiple motion precisions for blocks coded with the non-affine inter mode; and

Claim 6) The method of claim 1,
wherein the motion precision set for blocks coded with the affine mode is different from that for blocks coded with the IBC mode.

[One of ordinary skill in the art would regard IBC as the Patented non-affine mode thus the claims are obvious variants.]
Claim 1) [Relevant portion]
the set of allowed multiple motion precisions for blocks coded with the affine inter mode is different from the set of allowed multiple motion precisions for blocks coded with the non-affine inter mode; and

Claim 7) The method of claim 1, wherein determining, for motion information of the current block, a motion precision from a set of allowed multiple motion precisions comprises:

determining, based on a signaled motion precision index, the motion precision from the motion precision set.

[Patented claims 6 and 10 renders obvious the use of signaling motion precision information and the scope suggest / renders obvious the features of the pending claim where a syntax element and index are obvious variants to one of ordinary skill in the art.]
Claim 6) The method of claim 1, wherein the determining of the motion precision is based on one or more syntax elements.

Claim 10) The method of claim 1, wherein indication of the motion precision for the affine inter mode is selectively present in a bitstream.
Claim 8) The method of claim 1, wherein the motion precision set comprises at least one of 6-pel resolution, 4-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, or 1/4-pel resolution.
Claim 5) The method of claim 1, wherein the set of allowed multiple motion precisions for blocks coded with the affine inter mode comprises 1/16 luma sample, 1/4 luma sample and 1 luma sample.
Claim 9) The method of claim 1, wherein the motion precision set comprises at least one of 4-pel resolution, 3-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, or 1/4-pel resolution.
Claim 5) The method of claim 1, wherein the set of allowed multiple motion precisions for blocks coded with the affine inter mode comprises 1/16 luma sample, 1/4 luma sample and 1 luma sample.
Claim 10) The method of claim 1, wherein the conversion comprises:

decoding the current block from a video bitstream.
Claim 15) The method of claim 1, wherein the coding includes decoding the current block.
Claim 11) The method of claim 1, wherein the conversion comprises:

encoding the current block into a video bitstream.
Claim 16) The method of claim 1, wherein the coding includes encoding the current block.
Claim 12) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 17) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 13) See claim 2 which is the method steps performed by the claimed apparatus for similar analysis.
See claim 14 which is the corresponding method.
Claim 14) See claim 3 which is the method steps performed by the claimed apparatus for similar analysis.
See claims 1 and 14 which are the corresponding method.
Claim 15) See claim 4 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 17) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 16) See claim 5 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 17) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 17) See claim 6 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 17) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 18) See claim 7 which is the method steps performed by the claimed apparatus for similar analysis.
See claims 6 and 10 which are the corresponding method.
Claim 19) See claim 1 which is the method steps performed by the claimed program for similar analysis.
Claim 19) See claim 1 which is the method steps performed by the claimed program for similar analysis.
Claim 20) See claim 1 which is the method steps performed by the claimed CRM for similar analysis.
Claim 20) See claim 1 which is the method steps performed by the claimed media for similar analysis.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the patented claims as rendering obvious the scope of the pending claims in which selection of prediction modes / techniques affects the motion vector precision set used.

Claim Objections
Claims 1 – 19 are objected to because of the following informalities:
Regarding claim 1, the claim recites “performing a conversion” which appears vague and Indefinite as the bitstream is typically generated after performing conversions with the current block data as would be readily understood by one of ordinary skill in the art (e.g. the entropy encoding /decoding step).  Thus, the claim limitation appears to omit Essential Steps and thus raises further Indefinite issues as to the intended conversion being claimed.
Regarding claims 12 and 19, the independent claims recite similar subject matter as in claim 1 and thus are similarly Objected.
Regarding claims 2 – 11 and 13 – 18, the dependent claims do not cure the deficiencies of the independent claims from which they depend and thus are similarly Objected.

Regarding claims 10 – 11, the claims recite “a video bitstream” which appears to lack antecedent basis with the bitstream recited in claim 1 and further raises issues as having claim 1 encompass more than that discloses in the Specification.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is vague and Indefinite as the use of the intra bocks copy mode using translational affine models is not prohibited and could occur and thus, the motion precision determination is Indefinite as to the metes and bounds in how to process when both modes are used.  See Boyce in the Rejection below where the prior art does disclose both techniques used at the same time.
Regarding claims 12, 19, and 20, the independent claims recite similar subject matter as in claim 1 and thus are similarly Rejected.
Regarding claims 2 – 11 and 13 – 18, the dependent claims do not cure the deficiencies of the independent claims from which they depend and thus are similarly Rejected.

Claim 3 recites the limitation "motion precision set" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "motion precision set" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 – 6, and 13 – 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 4 – 6, the intra block copy mode may incorporate the use of affine translational models for motion vector computation within the same frame, thus the claims do not further limit or provide the necessarily distinction to further limit the independent claim (claims 4 and 5 as such distinction between affine and intra block copy modes are not made).  Additionally regarding claim 6, since both modes can be used, the distinction in the motion vector precision sets cannot be made and thus is not further limiting the respective independent claim.
Regarding claims 15 – 17, see claims 4 – 6 for similarly reasoning as the method claims being performed by the claimed apparatus and thus are similarly Rejected.

Regarding claim 13, the claim is an apparatus claim, but depends on claim 1 which is a method thus claim 13 improperly depends from claim 1 as changing the statutory category of invention and thus is not further limiting.  Claim 13 should depend from claim 12 and will be treated as such for purposes of Examination regarding application of prior art.
Regarding claims 14 – 18, see claim 13 for similar reasoning as the claims depend on method claim 1 instead of apparatus claim 12 and thus are similarly Rejected.  Claims 14 – 18 should depend from claim 12 and will be treated as such for purposes of Examination regarding application of prior art.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “video apparatus” recited has no corresponding structure in the Specification or is only limited to non-transitory embodiments (See Specification Paragraphs 178 – 180 and 183 – 184 for the open-ended descriptions at least), thus the scope of the claim encompasses signals, carrier waves, and transitory media which are all non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang, et al. (US PG PUB 2019/0246143 A1 referred to as “Zhang” throughout) [Cited in Applicant’s October 18th, 2021 IDS].
	Regarding claim 20, Zhang teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus [Zhang Paragraphs 54, 233 – 238 (computer readable medium storing a bitstream for encoding / decoding), 266 – 268 and see next citation], wherein the method comprises [The rest of the claim is not cited as it carries no patentable weight in view of the claim reciting merely data content.  Examiner notes there is no recitation of a processor or other element—merely data content, i.e., a bitstream.  Under MPEP 2111.05(III), these claims are merely machine-readable media.  The Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 20 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, and further in view of Chen, et al. (WO2018/067672 A1 referred to as “Chen” throughout) [Cited in Applicant’s September 30th, 2021 IDS], and Boyce, et al. (US PG PUB 2019/0387250 A1 referred to as “Boyce” throughout in which citations will come from the US PG PUB in lieu of enabling US Provisional Application 62/685,485).
Regarding claim 1, see claim 12 which is the apparatus performing the steps of the claimed method.
Regarding claim 2, see claim 13 which is the apparatus performing the steps of the claimed method.
Regarding claim 3, see claim 14 which is the apparatus performing the steps of the claimed method.
Regarding claim 4, see claim 15 which is the apparatus performing the steps of the claimed method.
Regarding claim 5, see claim 16 which is the apparatus performing the steps of the claimed method.
Regarding claim 6, see claim 17 which is the apparatus performing the steps of the claimed method.
Regarding claim 7, see claim 18 which is the apparatus performing the steps of the claimed method.
Regarding claim 19, see claim 12 which is the apparatus performing the steps of the claimed program.
Regarding claim 20, see claim 12 which is the apparatus that generates / stores output using the same / similar method as the claimed non-transitory computer readable recording media.

Regarding claim 8, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use to supplement the teachings of Zhang in signaling motion / prediction information.  Boyce teaches using different motion vector precisions for affine and IBC prediction techniques (e.g. fractional v. integer based prediction techniques), but in addition discusses unifying the two methods with considerations of motion precisions to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang to include MV precisions as taught / suggested by Chen and to include partitions of the MV precision sets as suggested / taught by Boyce with the associated signaling.  The combination teaches
wherein the motion precision set comprises at least one of 6-pel resolution, 4-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, or 1/4-pel resolution [Zhang Paragraphs 136 – 137 (obviousness of various precisions to include in a set including integer per values and fractional) and 190 – 193 (various precisions which include at least one that is claimed thus rendering the claim obvious to one of ordinary skill in the art); Chen Figures 4 (various precisions shown) and 8 – 9 as well as Paragraphs 85, 155, 158 (integer and fractional precisions available), 162 – 168 (selection from integer / fractional pel precisions), and 171 – 175 (set / subset of precisions used); Boyce Paragraphs 23 – 24 (use of 1/4, 1, and 4-pel precisions), 34 – 38 (fractional / integer precision for selection), and 48 – 51].
See claim 1 for the motivation to combine Zhang, Chen, and Boyce.

Regarding claim 9, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use to supplement the teachings of Zhang in signaling motion / prediction information.  Boyce teaches using different motion vector precisions for affine and IBC prediction techniques (e.g. fractional v. integer based prediction techniques), but in addition discusses unifying the two methods with considerations of motion precisions to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang to include MV precisions as taught / suggested by Chen and to include partitions of the MV precision sets as suggested / taught by Boyce with the associated signaling.  The combination teaches
wherein the motion precision set comprises at least one of 4-pel resolution, 3-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, or 1/4-pel resolution [Zhang Paragraphs 136 – 137 (obviousness of various precisions to include in a set including integer per values and fractional) and 190 – 193 (various precisions which include at least one that is claimed thus rendering the claim obvious to one of ordinary skill in the art); Chen Figures 4 (various precisions shown) and 8 – 9 as well as Paragraphs 155, 158 (integer and fractional precisions available), 162 – 168 (selection from integer / fractional pel precisions), and 171 – 175 (set / subset of precisions used); Boyce Paragraphs 23 – 24 (use of 1/4, 1, and 4-pel precisions), 34 – 38 (fractional / integer precision for selection), and 48 – 51].
See claim 1 for the motivation to combine Zhang, Chen, and Boyce.

Regarding claim 10, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use to supplement the teachings of Zhang in signaling motion / prediction information.  Boyce teaches using different motion vector precisions for affine and IBC prediction techniques (e.g. fractional v. integer based prediction techniques), but in addition discusses unifying the two methods with considerations of motion precisions to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang to include MV precisions as taught / suggested by Chen and to include partitions of the MV precision sets as suggested / taught by Boyce with the associated signaling.  The combination teaches
wherein the conversion comprises: decoding the current block from a video bitstream [Zhang Figure 4 (see at least reference characters 302) as well as Paragraphs 190 – 199 (current block information to code for a decoder) and 238 – 246 (decoding blocks for motion correction); Chen Figures 3, 9, and 10 (see at least reference characters 70, 400, 406, and 408) as well as Paragraphs 85, 171 – 175 (MV precision selection) and 186 – 191 (decoding precision information for processing a current block in a decoder)].
See claim 1 for the motivation to combine Zhang, Chen, and Boyce.

Regarding claim 11, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use to supplement the teachings of Zhang in signaling motion / prediction information.  Boyce teaches using different motion vector precisions for affine and IBC prediction techniques (e.g. fractional v. integer based prediction techniques), but in addition discusses unifying the two methods with considerations of motion precisions to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang to include MV precisions as taught / suggested by Chen and to include partitions of the MV precision sets as suggested / taught by Boyce with the associated signaling.  The combination teaches
wherein the conversion comprises: encoding the current block into a video bitstream [Zhang Figure 3 (see at least reference character 220) as well as Paragraphs 190 – 199 (motion information for block to encode), 219 and 224 – 229 (coding MV, precision, and current block); Chen Figures 2 and 9 (see at least reference characters 56, 306, and 308) as well as Paragraphs 171 – 175 and 183 – 185 (encoding the block with precision information)].
See claim 1 for the motivation to combine Zhang, Chen, and Boyce.

Regarding claim 12, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use to supplement the teachings of Zhang in signaling motion / prediction information.  Boyce teaches using different motion vector precisions for affine and IBC prediction techniques (e.g. fractional v. integer based prediction techniques), but in addition discusses unifying the two methods with considerations of motion precisions to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang to include MV precisions as taught / suggested by Chen and to include partitions of the MV precision sets as suggested / taught by Boyce with the associated signaling.  The combination teaches
a processor [Zhang Paragraphs 56 and 266 – 269 (processors / CPU / microprocessor implementations)] and a non-transitory memory with instructions thereon [Zhang Paragraphs 48 – 50, 56, and 266 – 269 (memory and program / instruction execution)], wherein the instructions upon execution by the processor, cause the processor to:
determine a coding mode of a current block, wherein the coding mode of the current block is an affine mode or an intra-block copy (IBC) mode [Zhang Figures 3 – 4 (see at least reference characters 202 and 304), 6 – 11 (various motion coding mode determination techniques) as well as Paragraphs 191 – 193 (allowed / disallowed modes in signaling IBC and affine modes), 210 – 216, and 258 – 262 (signaling affine / IBC usage); Boyce Figure 5 as well as Paragraphs 24, 24 – 38 (combining affine and IBC with syntax signaling to distinguish the modes / processing to be performed), 41 – 44 (decision considerations for affine and IBC) and 48 – 53 (rendering obvious inter affine with intra affine prediction techniques)];
determine, for motion information of the current block, a motion precision from a motion precision set comprising multiple motion precisions [Zhang Figures 6 – 11, 16, and 19 as well as Paragraphs 190 – 193 and 197 – 200 (motion information to select MV precision to use and subsets to use based on coding mode); Chen Figure 9 as well as Paragraphs 173 – 177 (set of allowed precisions for a MV (motion vector) based on coding mode) where Chen is further modified with suggestions by Boyce Paragraphs 23 – 24 (integer or fraction precisions to use), 38 and 49 – 53 (integer / fractional precisions to use with affine or IBC modes)];
wherein the motion precision set is based on the coding mode [Zhang Figures 16 and 19 as well as Paragraphs 190 – 199 (set subsets of precision / different sets based on affine / IBC signaled), 258 – 262 (subset sizes based on coding modes enabled (e.g. affine or IBC)); Chen Figures 8 – 10 as well as Paragraphs 171 – 175 (allowed set sizes a function of coding mode), 184 – 187 (single or three or more precisions in a set size with N signaling how many) where Chen is further modified with suggestions by Boyce Paragraphs 23 – 24 (integer or fraction precisions to use or suggestion of 1/4, 1, 4-pel precisions to use based on coding mode), 38 and 49 – 53 (integer / fractional precisions to use with affine or IBC modes where different modes have different precision sets)]; and
perform a conversion between the current block and a bitstream using the determined mode and the determined motion precision [Zhang Figures 3 – 4, 16, and 19 as well as Paragraphs 190 – 193 and 196 – 199 (motion information including mode and precision to code selected); 214 – 217 and 257 – 259 (code the motion information including precision selected); Chen Figures 2 and 9 (see at least reference characters 56, 306, and 308) as well as Paragraphs 101, 124 – 130 (selecting MV precision), 173 – 177 (MV precision selected from set to encode) and 184 – 188 (encoding with selected precision)].
The motivation to combine Chen with Zhang is to combine features in the same / related field of invention of inter prediction for video coding / decoding [Chen Paragraphs 2 and 25 – 27] in order to improve efficiency by signaling less bits in selecting the precision of the motion model / motion vector used [Chen Paragraphs 25 – 27 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Boyce with Chen and Zhang is to combine features in the same / related field of invention of motion compensation for current picture referencing [Boyce Paragraph 2] including use of affine techniques in order to improve previous technologies to unify IBC to utilize affine techniques [Boyce Paragraphs 5, 17, and 34 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Zhang, Chen, and Boyce which will be used throughout the Rejection.

Regarding claim 13, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use to supplement the teachings of Zhang in signaling motion / prediction information.  Boyce teaches using different motion vector precisions for affine and IBC prediction techniques (e.g. fractional v. integer based prediction techniques), but in addition discusses unifying the two methods with considerations of motion precisions to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang to include MV precisions as taught / suggested by Chen and to include partitions of the MV precision sets as suggested / taught by Boyce with the associated signaling.  The combination teaches
wherein the motion information comprises at least one of a motion vector difference (MVD), a motion vector predictor (MVP), or a motion vector (MV) [Zhang Figures 16 and 19 as well as Paragraphs 190 – 199 (MV precisions selected to code motion vectors) where additional motion information is taught / rendered obvious by Chen Figures 9 – 10 as well as Paragraphs 170 – 175 (MVD precisions used for MV differences / differentials of MVs)].
See claim 12 for the motivation to combine Zhang, Chen, and Boyce.

Regarding claim 14, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use to supplement the teachings of Zhang in signaling motion / prediction information.  Boyce teaches using different motion vector precisions for affine and IBC prediction techniques (e.g. fractional v. integer based prediction techniques), but in addition discusses unifying the two methods with considerations of motion precisions to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang to include MV precisions as taught / suggested by Chen and to include partitions of the MV precision sets as suggested / taught by Boyce with the associated signaling.  The combination teaches
wherein motion precision set corresponds at least one of a precision set of MVDs, a precision set of MVPs, or a precision set of MVs [Zhang Figures 16 and 19 as well as Paragraphs 190 – 199 (MV precisions used for motion vectors) where additional motion information is taught / rendered obvious by Chen Figures 9 – 10 as well as Paragraphs 170 – 175 (MVD precisions used for MV differences / differentials)].
See claim 12 for the motivation to combine Zhang, Chen, and Boyce.

Regarding claim 15, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use to supplement the teachings of Zhang in signaling motion / prediction information.  Boyce teaches using different motion vector precisions for affine and IBC prediction techniques (e.g. fractional v. integer based prediction techniques), but in addition discusses unifying the two methods with considerations of motion precisions to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang to include MV precisions as taught / suggested by Chen and to include partitions of the MV precision sets as suggested / taught by Boyce with the associated signaling.  The combination teaches
wherein the motion precision set for blocks coded with the affine mode is different from that for blocks coded with a non-affine mode [Zhang Figures 16 and 19 as well as Paragraphs 190 – 199 (set subsets of precision / different sets based on affine / IBC signaled), 258 – 262 (subset sizes based on coding modes enabled (e.g. affine or IBC)); Chen Figures 8 – 10 as well as Paragraphs 171 – 175 (allowed set sizes a function of coding mode), 184 – 187 (single or three or more precisions in a set size with N signaling how many) where Chen is further modified with suggestions by Boyce Paragraphs 23 – 24 (integer or fraction precisions to use or suggestion of 1/4, 1, 4-pel precisions to use based on coding mode), 38 and 49 – 53 (integer / fractional precisions to use with affine or IBC modes where different modes have different precision sets)].
See claim 12 for the motivation to combine Zhang, Chen, and Boyce.

Regarding claim 16, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use to supplement the teachings of Zhang in signaling motion / prediction information.  Boyce teaches using different motion vector precisions for affine and IBC prediction techniques (e.g. fractional v. integer based prediction techniques), but in addition discusses unifying the two methods with considerations of motion precisions to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang to include MV precisions as taught / suggested by Chen and to include partitions of the MV precision sets as suggested / taught by Boyce with the associated signaling.  The combination teaches
wherein the motion precision set for blocks coded with the IBC mode is different from that for blocks coded with a non-IBC mode [Zhang Figures 16 and 19 as well as Paragraphs 190 – 199 (set subsets of precision / different sets based on affine / IBC signaled), 258 – 262 (subset sizes based on coding modes enabled (e.g. affine or IBC)); Chen Figures 8 – 10 as well as Paragraphs 171 – 175 (allowed set sizes a function of coding mode), 184 – 187 (single or three or more precisions in a set size with N signaling how many) where Chen is further modified with suggestions by Boyce Paragraphs 23 – 24 (integer or fraction precisions to use or suggestion of 1/4, 1, 4-pel precisions to use based on coding mode), 38 and 49 – 53 (integer / fractional precisions to use with affine or IBC modes where different modes have different precision sets)].
See claim 12 for the motivation to combine Zhang, Chen, and Boyce.

Regarding claim 17, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use to supplement the teachings of Zhang in signaling motion / prediction information.  Boyce teaches using different motion vector precisions for affine and IBC prediction techniques (e.g. fractional v. integer based prediction techniques), but in addition discusses unifying the two methods with considerations of motion precisions to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang to include MV precisions as taught / suggested by Chen and to include partitions of the MV precision sets as suggested / taught by Boyce with the associated signaling.  The combination teaches
wherein the motion precision set for blocks coded with the affine mode is different from that for blocks coded with the IBC mode [Zhang Figures 16 and 19 as well as Paragraphs 190 – 199 (set subsets of precision / different sets based on affine / IBC signaled), 258 – 262 (subset sizes based on coding modes enabled (e.g. affine or IBC)); Chen Figures 8 – 10 as well as Paragraphs 171 – 175 (allowed set sizes a function of coding mode), 184 – 187 (single or three or more precisions in a set size with N signaling how many) where Chen is further modified with suggestions by Boyce Paragraphs 23 – 24 (integer or fraction precisions to use or suggestion of 1/4, 1, 4-pel precisions to use based on coding mode), 38 and 49 – 53 (integer / fractional precisions to use with affine or IBC modes where different modes have different precision sets)].
See claim 12 for the motivation to combine Zhang, Chen, and Boyce.

Regarding claim 18, Zhang teaches determinations of MV precision for IBC (intra block copy) and affine inter prediction techniques.  Chen teaches features regarding set size of MV precisions as well as various different precisions to use to supplement the teachings of Zhang in signaling motion / prediction information.  Boyce teaches using different motion vector precisions for affine and IBC prediction techniques (e.g. fractional v. integer based prediction techniques), but in addition discusses unifying the two methods with considerations of motion precisions to use.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Zhang to include MV precisions as taught / suggested by Chen and to include partitions of the MV precision sets as suggested / taught by Boyce with the associated signaling.  The combination teaches
determine, based on a signaled motion precision index, the motion precision from the motion precision set [Zhang Figures 16 and 19 as well as Paragraphs 190 – 193 (indices used for signaling which is selected from the MV / MVD precision set / subset); Chen Figures 9 – 10 as well as Paragraphs 86 – 87 (index values for selection of motion information) and 170 – 175 (signaling a syntax element / index to the selected precision which is an obvious variant to one of ordinary skill in the art)].
See claim 12 for the motivation to combine Zhang, Chen, and Boyce.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Commonly owned references which may raise ODP Issues based on amendments made include: Liu, et al. (US PG PUB 2020/0221117 A1 referred to as “Liu” throughout); Liu, et al. (US PG PUB 2021/0289225 A1 referred to as “Liu ‘25” throughout); Liu, et al. (US Patent #11,431,965 B2 referred to as “Liu ‘65” throughout); Liu, et al. (US Patent #10,841,609 B1 referred to as “Liu ‘09” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487